Citation Nr: 0920700	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration.

2.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1941 to 
September 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of a rating in excess of 10 percent for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence fails to relate macular degeneration to 
the Veteran's time in service.


CONCLUSION OF LAW

Criteria for service connection for macular degeneration have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection. Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Satisfactory evidence is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  The provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran contends that he developed macular degeneration 
as a result of prolonged staring at a radar screen during his 
honorable military service during World War II.  The Veteran 
explained that he had to stare down a 10 inch tube, which he 
indicated gave him headaches.  He reports that he has had bad 
eye sight and headaches all of his life.


The Veteran's service separation form lists his military 
occupational specialty as a radar operator.  His service 
awards and decorations include the Asiatic Pacific Service 
Ribbon with one bronze star.  Based upon the above, the Board 
finds that the Veteran did not have combat service and is not 
entitled to the relaxed evidentiary burden provided for by 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board notes, at the outset, that the Veteran's service 
treatment records were among those presumably lost in a fire 
at the National Military Personnel Records Center (NPRC) in 
St. Louis, Missouri, in 1973.  The Board has kept this 
unfortunate situation in mind while addressing the Veteran's 
claims, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It is noted 
that VA has endeavored to obtain alternative evidence to 
support the Veteran's claim, and has on several occasions 
contacted the Veteran to request any additional evidence he 
might have (including providing examples of what might 
constitute additional evidence).  However, the Veteran did 
not furnish any additional evidence aside from his 
statements, a note from his wife (which did not address his 
vision problems), and several private treatment records from 
2000 onward.  In August 2006, the RO reviewed the Veteran's 
claim to determine if all possible steps had been taken to 
obtain the Veteran's service treatment records; concluding 
that all avenues to obtain the records had been exhausted and 
that any additional attempts would be considered futile.

While the country is appreciative of the Veteran's dedicated 
war-time service; unfortunately, the evidence of record 
simply fails to relate macular degeneration to the Veteran's 
time in service.

In his application, the Veteran asserted that macular 
degeneration began the day before he separated from service, 
but he provided no evidence to support such an assertion.  
The Board regrets that the Veteran's service treatment 
records are missing and presumed to be destroyed; however, 
the fact remains that the first records of any eye treatment 
appear more than fifty years after the Veteran separated from 
service.  It is not disputed that the Veteran has undergone 
eye surgery on several occasions (to address cataracts in 
September 2000, and then capsulotomies in both eyes in 2001 
and then in 2006); however, there is no suggestion from any 
medical professional that any of those surgeries (or the 
underlying eye disabilities) were the result of the Veteran's 
time in service.

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for nearly five decades following service.  Thus, while there 
is current evidence of a disability, there is no true 
indication that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the lack of diagnosis of the claimed disability until 
over 50 years after service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran and his wife.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran and his wife 
are competent to attest to their observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay 
people, they are not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that his macular degeneration is 
related to his time in service) because they do not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the May 2006 letter notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA and private treatment records have been obtained.  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  
While the Veteran was not provided with an examination, as 
discussed above, no duty to provide an examination was 
triggered.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for macular degeneration is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once the RO issues a  
rating decision, the Veteran or his or her representative 
must file a timely notice of disagreement; so long as the 
issues being appealed are clear, the agency of original 
jurisdiction by law must then issue a statement of the case; 
finally, to convey jurisdiction to hear the case on the 
Board, the Veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a) (2008).  

The Veteran was granted service connection for PTSD by a June 
2007 rating decision.  In July 2007, a notice of disagreement 
was received with regard to the rating assigned.  Because a 
statement of the case on this issue has not been provided, 
the notice of disagreement is still pending; and it is 
therefore proper to remand this claim.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should consider the issue of 
whether an increased rating is justified 
for the Veteran's PTSD; if the benefit 
sought cannot be granted, the RO should 
issue a statement of the case in 
accordance with applicable law and 
regulations.  The Veteran should be 
informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


